304 N.Y. 671 (1952)
James Hallas, Appellant,
v.
North River Insurance Company of New York, Respondent.
James Hallas, Appellant,
v.
Cosmopolitan Mutual Fire Insurance Company of New York, Respondent.
Court of Appeals of the State of New York.
Argued May 27, 1952.
Decided July 15, 1952
Leo B. Mittelman and Frederick W. Scholem for appellant.
Samuel A. Berger and Irwin Leibowitz for respondents.
Concur: LOUGHRAN, Ch. J., LEWIS, DESMOND, DYE, FULD and FROESSEL, JJ. Not sitting: CONWAY, J.
In each case: Judgment affirmed, without costs; no opinion.